                Case 21-13406-MAM          Doc 11     Filed 04/12/21    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov
IN RE:                                                       CASE NO.: 21-13406 EPK
                                                             CHAPTER 11
LAWNWOOD PROFESSIONAL CENTER
CONDOMINIUM ASSOCIATION, INC.

     Debtor.
_______________________________/
                        CHAPTER 11 CASE MANAGEMENT SUMMARY

      In compliance with Local Rule 2081-1(B), the Debtor-in-Possession, LAWNWOOD
PROFESSIONAL CENTER CONDOMINIUM ASSOCIATION, INC., files this Chapter 11 Case
Management Summary and states:

        The following data represents approximations for background information only and the
 information may represent the Debtor's best estimate in response to some of the ensuing questions.

         1.    Date of Order for Relief under chapter 11 (filing date of petition if voluntary chapter
               11 petition): April 9, 2021

         2.    Names, case numbers and dates of filing of related debtors: None

         3.     Description of debtor's business: The Debtor is an association of office
                condominium owners. The office condominium is located at 2100 Nebraska
                Avenue, Fort Pierce, Florida 34950

         4.     Locations of debtor’s operations and whether the business premises are leased
                or owned: The Debtor does not own or lease a physical office space. The
                Debtor is managed by a third management company that collections the
                association payments on behalf of the Debtor and pays the associated expenses.

         5.    Reasons for filing chapter 11: The Debtor is being sued by a third party for
               negligence due to a slip and fall on the premises.

         6.     List of officers and directors, if applicable, and their salaries and benefits at the
                time of filing and during the 1 year prior to filing:
                        Arain Shakoor, President
                        Jill Aspden, Secretary
                        Ziad Marjieh, Vice President


LF-93 (rev. 12/01/09)                         Page 1 of 2
                Case 21-13406-MAM             Doc 11     Filed 04/12/21     Page 2 of 4



       7.      Debtor's fiscal or calendar year to date gross income and the debtor's gross income for
               the calendar or fiscal year prior to the filing of this petition:
                       2020 gross income was $221,583.47

       8.       Amounts owed to various creditors:

                a.      Obligations owed to priority creditors including priority tax obligations:
                        All priority claims are current.

                b.      With respect to creditors holding secured claims, the name of and amounts
                        owed to such creditors and a description and estimated value of all
                        collateral of the debtor securing their claims: The Debtor does not have
                        any secured creditors.

                c.      Amount of unsecured claims: The largest claim against the Debtor is relative
                        to the negligence claim. That claim is unknown at this time as the lawsuit is
                        pending and the claim has not been liquidated. The remaining claims
                        include a business revolving line of credit. Trade vendors are current.

       9.       General description and approximate value of the debtor's assets: The Debtor’s
                assets consist of its bank accounts, accounts receivable, prepaid insurance and
                prepaid taxes. As of the date of filing, the Debtor’s assets total $124,816.63

       10.      List of all insurance policies, the property covered under the policy, the name of the
                 insurer, the policy number, amount of coverage, whether the premium is current, the
                 date the next premium is due and date the policy expires:
                 Professional Liability: United States Liability Insurance Company
                 CAP1561428B;
                 General Liability: Scottsdale Insurance Company CPS7275853;
                 Excess/Umbrella: Starstone National Insurance Company 72184K202ALI;
                 Property Insurance: Frontline Insurance 0440133421;
                 Crime: Westchester Fire Insurance Company G717649160002.

       11.      Number of employees and amounts of wages owed as of petition date: The Debtor
                does not have any employees. It is managed by a management company.

       12.      Status of debtor's payroll and sales tax obligations, if applicable. This does not
                eliminate the obligation of chapter 11 debtors (other than individuals not engaged in
                business) to provide the more detailed payroll tax information required by Local
                Rule 2081-1(A): Current

       13.      Anticipated emergency relief to be requested within 14 days from the petition date:
                Application to Employ Kelley, Fulton & Kaplan, P.L.
                Application to Employ Accountant
                Motion to Maintain Existing Bank Accounts


LF-93 (rev. 12/01/09)                            Page 2 of 2
               Case 21-13406-MAM          Doc 11     Filed 04/12/21      Page 3 of 4



                                                             /s/ Arain Shakoor, President
                                                             Signature

                                                             Lawnwood Professional Center
                                                             Condominium Association, Inc.
                                                             (Name of Debtor)

                                                             /s/ Craig I. Kelley
                                                             Signature

                                                           Craig I. Kelley, Esq.
                                                           1665 Palm Beach Lakes Blvd
                                                           The Forum – Suite 1000
                                                           West Palm Beach, FL 33401
                                                     Name and Address of Debtor’s Attorney

                                                               782203
                                                             Florida Bar No.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this court set forth in Local Rule 2090-1(A) and that a true and correct copy of the
foregoing was furnished via U. S. Mail to the parties indicated below on this 12th day of April
2021.
                                            KELLEY, FULTON & KAPLAN, P.L.
                                            Attorneys for Debtor
                                            1665 Palm Beach Lakes Blvd.
                                            The Forum - Suite 1000
                                            West Palm Beach, Florida 33401
                                            Telephone No. (561) 491-1200
                                            Facsimile No. (561) 684-3773

                                             By:/s/ Craig I. Kelley
                                                     Craig I. Kelley
                                                     Florida Bar No.: 782203

       Mailing Information for Case 21-13406-EPK
       Electronic Mail Notice List
       The following is the list of parties who are currently on the list to receive email
       notice/service for this case.

   •   Craig I Kelley craig@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffic
       e.com;debbie@kelleylawoffice.com;dana@kelleylawoffice.com
   • Office of the US    Trustee     USTPRegion21.MM.ECF@usdoj.gov
 LF-93 (rev. 12/01/09)                       Page 3 of 2
                Case 21-13406-MAM      Doc 11     Filed 04/12/21   Page 4 of 4



       Manual Notice List

       The following is the list of parties who are not on the list to receive email
       notice/service for this case (who therefore require manual noticing/service). (No
       manual recipients)
       Lawnwood Professional Center Condominium Association, Inc.
       2100 Nebraska Avenue
       Fort Pierce, FL 34950




LF-93 (rev. 12/01/09)                     Page 4 of 2
